

Exhibit 10.5




Summary of Robert P. Cathey Employment Arrangement








On August 30, 2009, Ecosphere’s Board of Directors approved a compensation
package for Robert P. Cathey, formerly our Senior Vice President of and Chief
Operating Officer of EES. Mr. Cathey receives an annual base salary of $125,000
per year and was granted 600,000 stock options exercisable at $0.36 per share,
all of which are vested at December 31, 2011. In addition, Mr. Cathey receives
one half percent of EES field services revenues. In April 2011, Mr. Cathey was
named President and Chief Executive Officer of EES.



